Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 1 of 9                         PageID #: 774




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

HERBERT M.,                                            )
                                                       )
       Plaintiff                                       )
                                                       )
v.                                                     )       2:20-cv-00236-JDL
                                                       )
ANDREW M. SAUL, Commissioner of                        )
Social Security,                                       )
                                                       )
       Defendant                                       )

                      REPORT AND RECOMMENDED DECISION

       On Plaintiff’s application for disability insurance benefits under Title II and

supplemental security income benefits under Title XVI of the Social Security Act,

Defendant, the Social Security Administration Commissioner, found that Plaintiff was not

disabled as of his date last insured, through December 31, 2011, and that his disability

began as of July 1, 2015.1 Defendant, therefore, denied Plaintiff’s request for disability

benefits under Title II and granted Plaintiff’s request for benefits under Title XVI, to begin

on his disability onset date.        Plaintiff filed this action to obtain judicial review of

Defendant’s final administrative decision pursuant to 42 U.S.C. § 405(g).

       Following a review of the record and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.




1
  Plaintiff applied for disability insurance benefits and supplemental security income on July 7, 2015,
alleging disability beginning on March 2, 2006. (R. 314-15, 316-22.) His claims were denied initially,
upon reconsideration and after an administrative hearing. (R. 126-31, 132-37. 140-48, 161-75.) The
Appeals Council granted Plaintiff’s request for review and remanded the case for a new hearing. (R. 176-
80.) Following the second hearing, the ALJ issued the partially favorable decision. (R. 12-36.)
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 2 of 9                              PageID #: 775




                                  THE ADMINISTRATIVE FINDINGS

        The Commissioner’s final decision is the July 30, 2019 decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 11-2).2 The ALJ’s decision tracks

the familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. §§ 404.1520, 416.920.

        The ALJ found that Plaintiff met the insured status requirements of the Social

Security Act through December 31, 2011, but that he did not have a severe impairment or

combination of impairments prior to July 1, 2015. (R. 19.) The ALJ found that beginning

on July 1, 2015, Plaintiff had severe, but non-listing-level impairments consisting of

chronic obstructive pulmonary disease (COPD), asthma, chronic hepatitis C, and arthritis

of the bilateral knees. (R. 26.) The ALJ further determined that Plaintiff had a residual

functional capacity (RFC) to perform sedentary work, except he could not work around

dust, gases, fumes or other environmental pollutants. (R. 27.)

        Based on the RFC finding, the ALJ found that Plaintiff could not return to past

relevant work. (R. 29.)          Given that Plaintiff was an individual closely approaching

retirement age as of July 1, 2015, and did not have work skills transferable to other

occupations within the assessed RFC, the ALJ concluded that there were no jobs existing

in significant numbers in the national economy that Plaintiff could perform.3 (Id.)




2
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
3
 The ALJ noted that even if Plaintiff had an RFC for the full range of sedentary work, a finding of disability
was directed by Medical-Vocational Rule 201.06. (Id.)
                                                      2
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 3 of 9                   PageID #: 776




                                   STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                          DISCUSSION

       Plaintiff challenges the ALJ’s decision that Plaintiff was not disabled prior to July

1, 2015, including from his alleged onset date of Mach 2, 2006, through his date last insured

for Title II disability benefits in 2011. Plaintiff argues that the ALJ (1) failed to assess

properly the testimony of medical expert Michael Buckwalter, M.D., regarding Plaintiff’s

work limitations prior to his date last insured, and (2) failed to weigh properly the opinions

of other medical experts as to Plaintiff’s functional limitations prior to his date last insured.

A. Testimony of Michael Buckwalter, M.D.

       Dr. Buckwalter testified that Plaintiff has severe impairments of COPD, asthma,




                                               3
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 4 of 9                             PageID #: 777




chronic hepatitis C, arthritis of both knees, and obesity. (R. 95.)4 Dr. Buckwalter further

testified that Plaintiff’s COPD and asthma were well-established in the record by 2006.

(R. 98.) Dr. Buckwalter also noted that the medical record established that Plaintiff had a

liver biopsy and course of interferon related to his hepatitis C in 2003, and that the record

includes multiple references to Plaintiff’s significant fatigue, to which hepatitis C

contributes. (R. 96-97.) As to the effect of Plaintiff’s hepatitis C from 2006 to 2016,

however, Dr. Buckwalter could not “really give a clear picture,” because “we really don’t

have any information at all to tell us what this claimant did in that time period.” (R. 96-

97.)

        When questioned by the ALJ whether he had an opinion regarding Plaintiff’s

functioning “for the period from 2006 to the end of 2011,” Dr. Buckwalter replied:

        It’s fairly difficult to render an opinion. The record certainly reflects the
        presence of these impairments, except for the knees. I don’t believe there is
        much at all about the knees in this time period. I think briefly. But it’s fairly
        difficult to gauge any sort of – to come to a conclusion in that time period as
        far as the claimant’s functioning. It’s really speculative.

(R. 102.) When the ALJ asked whether he was saying “that it doesn’t look like these

impairments created these limitations or there just isn’t enough information to determine

whether the impairments existed at a severe level,” he responded:

        Yes, there’s not enough information to really allow me to comment on what
        the functioning might be in the time period. The data’s fairly sparse.

(R. 103). Dr. Buckwalter agreed that if Plaintiff’s impairments from that period “were at


4
 The transcript of Dr. Buckwalter’s testimony initially references “Hepatitis B” (R. 95), but that appears to
be either an error in the transcription or Dr. Buckwalter misspoke, because he subsequently referenced
hepatitis C (see r. 96-98) and the medical records reference hepatitis C.
                                                     4
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 5 of 9               PageID #: 778




the level that would impact him,” he would have anticipated more medical records. (Id.)

      Plaintiff’s counsel then questioned Dr. Buckwalter, who agreed with counsel’s

statement that his prior testimony “sounded like you didn’t really have an opinion as to

functionality” for the period “2006, 2011.” (R. 104.) Dr. Buckwalter also agreed that he

did not “see any way [he] could parse [the medical records] to obtain one.”             (Id.)

Subsequent inquiry by Plaintiff’s counsel produced the following exchange:

      Q … Do we have any indication of the severity – I mean, without being
      speculative, either of the COPD or the chronic Hep C in that period, he
      clearly had both ….

      A Right. Yeah, … the information that we have, no information in the way
      of any function pulmonary studies, we know the claimant was treated with
      the antiviral with the Hepatitis C …. But these are kind of little glimpses to
      the patient’s functioning in the time period, it’s not a whole lot to give me a
      complete picture of functioning….

      Q … Typically, and again, I’m not asking you to speculate, but typically
      when you have COPD at Stage 2, a moderate level, any way of determining,
      particularly in the context of this record, how long that had been there?
      …
      I mean, are the conditions that would create the COPD, do they have to be of
      long standing?

      A I’d say yes. Typically, COPD develops slowly, gradually over a time
      period of generally in a decade or two. So I have no doubt that the claimant
      would be impacted in the early time period, but it would be hard to say at
      exactly what point. We’re looking at ten years prior – twelve years prior to
      the pulmonary function studies. And so, my best guess is that they were
      likely at a mild, perhaps Stage 1, … at that point.

      Q … I don’t want to push you on this --- is that a really educated guess or
      simply a guess?

      A That’s the best guess I can offer, based on the limited information I have.

      Q Okay, but it has some scientific support.


                                            5
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 6 of 9                 PageID #: 779




       A Sure. Yeah.
       …
       Q So assuming he had a mild level of COPD in 2011, what would that do in
       terms of functional capacity, assuming … you can say something.

       A … I think the mild COPD with the known Hepatitis C, … perhaps a light
       level of functional capacity, … stand, walk six hours combined.

(R. 104-05.)

       The ALJ summarized Dr. Buckwalter’s testimony as follows:

       Dr. Buckwalter noted that the bulk of the medical evidence in the record
       referenced the period after the claimant’s date last insured in 2011, and that
       the earlier evidence was fairly limited. He testified that the limited evidence
       available that related to the period between the claimant’s alleged onset date
       and his date last insured was not sufficient to support an opinion on any
       functional limitations which may have existed at this time.

(R. 24-25.) The ALJ gave great weight to Dr. Buckwalter’s opinion, noting that it was

consistent with the evidence. (R. 25.) The ALJ further explained that Plaintiff testified

that he had stopped working in 2006 because he had been told that he had a good five years

left to live and he wanted to spend that time with his family, rather than working. (R. 25.)

The ALJ cited providers’ notes reflecting Plaintiff’s self-described status as “retired” rather

than disabled. (R. 25.) She also emphasized Plaintiff’s reported activities of daily living,

which included mowing the lawn, driving, shopping, caring for his grandchildren, and

acting as a caretaker for his elderly in-laws. (Id.)

       Plaintiff contends that the ALJ failed to discuss sufficiently the testimony of Dr.

Buckwalter, which testimony, Plaintiff maintains, compels a different result.            More

specifically, Plaintiff argues that the ALJ was required to address Dr. Buckwalter’s

testimony that Plaintiff had “perhaps a light level of functional capacity, … stand, walk six


                                              6
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 7 of 9                                PageID #: 780




hours combined” because such a limitation would be dispositive. 5

        Contrary to Plaintiff’s argument, the ALJ sufficiently addressed Dr. Buckwalter’s

testimony and substantial evidence supports the ALJ’s assessment of the testimony. Dr.

Buckwalter described any opinions regarding the period from 2006 to the date last insured

as “speculative” or a “guess.” Dr. Buckwalter’s testimony that “perhaps” Plaintiff had a

light functional capacity with the ability to stand and walk for six hours combined is

consistent with Dr. Buckwalter’s testimony that an opinion as to Plaintiff’s functional

capacity during the period would be speculative. In sum, the ALJ’s assessment of Dr.

Buckwalter’s testimony is supported by substantial evidence on the record.

B. Opinions of Arthur M. Scott, M.D. and Robert N. Phelps, M.D.

        Plaintiff argues that the ALJ erred when she concluded that the opinions of

examining physicians Arthur M. Scott, M.D. and Robert N. Phelps, Jr., M.D. did not relate

to the period prior to Plaintiff’s adjudged onset date of July 1, 2015.

        Dr. Scott evaluated Plaintiff in April, 2016. (Exh. 3F.) The following is written

under “Chief Complaints” in the record prepared following the evaluation: “The claimant

alleges disability from 03/02/2006 due to hypertension, hepatitis C, and asthma and an add

on was knee pain disorder.” (R. 452.) In the “Functional Assessment of Ability to Work,”


5
  Plaintiff argues that a restriction to light exertional work as of the date last insured would direct a finding
of disabled, given that Plaintiff’s past work was at the medium exertional level, he lacks transferable skills,
and he turned 55 years of age on January 7, 2010. Defendant contends the standing and walking restrictions
Dr. Buckwalter offered are equally consistent with medium work. 20 C.F.R. § 404.1567(c), Social Security
Ruling 83-10, 1983 WL 31251, at *6 (“A full range of medium work requires standing or walking, off and
on, for a total of approximately 6 hours in an 8-hour workday in order to meet the requirements of frequent
lifting or carrying objects weighing up to 25 pounds.”) Defendant also argues that rule 203.15, the grid
rule in 2011 for medium work applicable to someone Plaintiff’s age and with Plaintiff’s vocational
characteristics, would direct a finding of not disabled. See 20 C.F.R. pt. 404, subpt. P, app. 2, tbl. 3.
                                                       7
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 8 of 9                 PageID #: 781




Dr. Scott does not reference a time period. For instance, in the assessment of Plaintiff’s

ability to stand and walk, maximum lifting and carrying capacity, postural activities, and

manipulative activities, Dr. Scott writes “very limited,” and then describes the bases of the

assessments. (R. 457-458.) He does not in any way suggest that he has assessed Plaintiff’s

capacity for a period of years before the evaluation. Dr. Scott’s note that there “were no

medical records available for review” (id.) also supports the ALJ’s conclusion that Dr.

Scott’s opinion did not relate to the period prior to July 1, 2015.

       Similarly, although Dr. Phelps stated in his report following a May, 2019, evaluation

that   the   purpose   of   the   evaluation       was   “to   determine   what   [Plaintiff’s]

impairments/limitations have been since on or before 03/02/2006 and whether he has been

disabled since that time” (r. 657), in his assessment, Dr. Phelps describes the limitations in

the present tense (e.g., “ability to lift is limited …,” “standing is limited,” “walking is

limited …”) and does not discuss how, if at all, the current limitations relate to the period

prior to July 1, 2015. (R. 657, 661-663.)

       The First Circuit has declined to infer retroactivity to medical opinions dated years

after the date last insured. See Deblois v. Sec’y of Health and Human Serv., 686 F.2d 76,

80 (1st Cir. 1982). Consistent with this view, in Pierce v. Astrue, No. 1:10-cv-242-JAW,

2011 WL 2678919, at *5 (D. Me.) (rec. dec. aff’d, Jul. 29, 2011), this Court determined

that the ALJ could rely on a present tense opinion to conclude the opinion reflected the

claimant’s current condition. Given that neither Dr. Scott nor Dr. Phelps described

Plaintiff’s limitations as applicable to the period prior to July 1, 2015, the ALJ did not err

when she concluded that the opinions of Drs. Scott and Phelps did not “reasonably relate[]

                                               8
Case 2:20-cv-00236-JDL Document 18 Filed 05/27/21 Page 9 of 9                  PageID #: 782




to the period prior to [Plaintiff’s] established onset date.” (R. 26.)

                                        CONCLUSION

       Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.

                                          NOTICE

              A party may file objections to those specified portions of a magistrate
       judge’s report or proposed findings or recommended decisions entered
       pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen
       (14) days of being served with a copy thereof. A responsive memorandum
       and shall be filed within fourteen (14) days after the filing of the objection.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                            /s/ John C. Nivison
                                            U.S. Magistrate Judge

Dated this 27th day of May, 2021.




                                               9
